DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on KA et al. 20170294502 applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KA et al. 20170294502 (KA).

    PNG
    media_image1.png
    463
    585
    media_image1.png
    Greyscale

Regarding claim 1, figs. 1-2 of KA discloses a display panel comprising: 
two or more gate layers (5 SL1 shown in fig. 2, par [0071] and par [0074] - [0074] In an exemplary embodiment of the present invention, the scan line SL1 may be the gate-writing line GW. A voltage variation occurring between divided portions of the gate-writing line GW may affect image quality. Thus, when the gate-writing line GW is continuously connected by the third detour line DT3) comprising a plurality of gate patterns extending in a first direction D2; and 
one or more source-drain layers (DLT1/DL2 – par [0029] and par [0027] - The source pattern includes a first data line electrically connected to the first detour line, a second data line electrically connected to the second detour line, and a third detour line electrically connected to the scan line and crossing the first detour line and the second detour line) comprising a plurality of source-drain patterns extending in a second direction D1 crossing the first direction, wherein the gate patterns (see DT3s) of 
wherein the source-drain patterns of the one or more source-drain layers are curved or bent along the hole surrounding area (see DT2/DT1 and par [0066]), and 
wherein a curved portion of the gate patterns of at least one of the two or more gate layers overlaps a curved portion of the source-drain patterns of at least one of the one or more source-drain layers in a thickness direction of the display panel in the hole surrounding area (see fig. 2).

Regarding claim 2, from fig. 3 of KA device structure, it is necessary the case that KA discloses wherein the two or more gate layers further comprise: a first gate layer on a first gate insulating layer; a second gate insulating layer on (so as to be attached to or unified with) the first gate layer; a second gate layer on the second gate insulating layer; a first passivation layer 160 on the second gate layer; and a third gate layer on (so as to be attached to or unified with) the first passivation layer.

Regarding claim 9, fig, 3 of KA, it is necessary the case that KA discloses wherein the one or more source-drain layers comprise: a first source-drain layer; a first organic insulating layer 160 (par [0104]) on the first source-drain layer; a second source-drain layer on (so as to be attached to or unified with) the first organic insulating layer; and a second organic insulating layer (pixel-defining layer 175 may include a transparent organic material) on the second source-drain layer.

Regarding claim 10, fig. 2 of KA discloses wherein the first source-drain layer does not overlap the second source-drain layer in the thickness direction in a normal area which is not the hole surrounding area.



Regarding claim 18 (see claim 14 rejection above), KA discloses wherein the display panel comprises: a first gate layer on a first gate insulating layer; a second gate insulating layer on the first gate layer; a second gate layer on the second gate insulating layer; a first passivation layer on the second gate layer; a third gate layer on the first passivation layer; a second passivation layer on the third gate layer; a source-drain layer on the second passivation layer; and an organic insulating layer on the source-drain layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable KA in view of Pyo et al. 20170124958 (Pyo).

    PNG
    media_image1.png
    463
    585
    media_image1.png
    Greyscale

Regarding claim 20 (see rejection of claim 1 above), figs. 1-2 of KA discloses a display apparatus comprising: 
a display panel comprising two or more gate layers comprising a plurality of gate patterns extending in a first direction,
one or more source-drain layers comprising a plurality of source-drain patterns extending in a second direction crossing the first direction and a plurality of pixels (fig. 5) connected to the plurality of gate patterns and the plurality of source-drain patterns; 
wherein the gate patterns of the two or more gate layers are curved or bent along a hole surrounding area corresponding to a periphery of a hole TS (see-through camera hole – par [0030]) in an active area of the display panel, 

wherein a curved portion the gate patterns of at least one of the two or more gate layers overlaps a curve portion of the source-drain patterns of at least one of the one or more source-drain layers in a thickness direction of the display panel in the hole surrounding area (see rejection of claim 1 above).
KA does not discloses of a gate driver configured to provide a gate signal to the display panel; a data driver configured to provide a data voltage to the display panel; and an emission driver configured to provide an emission signal to the display panel.

    PNG
    media_image2.png
    556
    670
    media_image2.png
    Greyscale


However, fig. 1 of Pyo discloses a display apparatus comprising: 
a display panel; a gate driver 120 configured to provide a gate signal to the display panel; a data driver 130 configured to provide the data voltage to the display panel and an emission driver 140 configured to provide the emission signal to the display panel.


Allowable Subject Matter
 Claims 3-4, 7-8, 11-13, 15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829